DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub No. 2004/0104005 to Brewster.
Regarding Claims 1-4
Brewster teaches a multilayer fabric comprising a first fabric layer including warps and wefts and a second fabric layer comprising warps and wefts, the layers being stacked over one another in the thickness direction (Brewster, abstract, fig. 3 and 5). Brewster teaches that the weft yarn is thicker in the first fabric layer (lower layer) (Id., paragraph [0072]).  Brewster teaches that a pitch in the first fabric layer is smaller than a pitch in the second fabric layer (Id., .    
Claim Rejections - 35 USC § 103
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewster as applied to claims 1-4 above as evidenced by USPN. 4,528,239 to Trokhan.
Regarding Claim 5
	Brewster teaches that a resin applied to the multilayer fabric but does not specifically teach that the resin is impregnated within the fabric. However, Brewster teaches that the resin is applied in the manner taught by USPN. 4,528,239 to Trokhan, which is incorporated by reference (Id., paragraph [0026]). Trokhan teaches that the resulting structure of the coated fabric includes resin impregnated within the woven fabric (Trokhan, fig. 5). It would have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VINCENT TATESURE/Primary Examiner, Art Unit 1786